Opinion by
Willson, J.
§ 303. Privity of contract. Hutchins sued the I. & G. N. R. R. Co., Ross & Harris, Ricker, Lee & Co. and D. W. Smith upon an account for $160.60. Ross & Harris were contractors of the railroad company, constructing its line of road; Ricker, Lee & Co. were sub-contractors under Ross & Harris, and D. W. Smith was a sub-contractor under Ricker, Lee & Co. Hutchins furnished a laborer and a pair of mules to work, on the road for Smith, and for which Smith agreed to pay $3.50 per day. Ricker, Lee & Co. had fully paid Smith. Smith never paid Hutchins, and Hutchins sued all the parties for what was due him on. his contract with Smith ($160.60). Held, that there was no privity-of contract shown between Hutchins and any of the defendants except Smith. Where work is done under contract, with a sub-contractor, and on account of such sub-contractor, there is no liability on the part of the owner or principal contractor, except to the party with whom they contracted. [Sens v. Trentune, 54 Tex. 218; Poole v. Sanford, 52 Tex. 621; *124Holmes v. Shands, 26 Miss. 639; Pelanne v. Coudreau, 16 La Ann. 127; I. B. & W. R. R. Co. v. O’Reiley, 38 Ind. 140; Phillips on Mech. Liens, sec. 116.]
October 14, 1882.
Reversed and remanded.